SCOTT, J.
I see no warranty which survived acceptance and payment. If the approval of ■ the fire underwriters was necessary before plaintiffs could have been called upon to accept the doors, they waived that condition by accepting and paying before such approval had been had. There was no fraud or concealment. The plaintiffs saw the doors, and had notice and knowledge of their alleged defects. If plaintiffs rely upon defendants’ promise, subsequent to or contemporaneously with payment, to make the doors right, they have not proved damages, which would be the difference in value between the doors as they are and as they would be if made right.
The judgment should be reversed, and a new trial ordered, with costs to the appellants to abide the event.
DAVIS, J., concurs; MacLEAN, J., taking no part.